Per Curiam : The plaintiff in error, Peter Neuens, was indicted for murder in the criminal court of Cook county at the June term, 1905, and on the sixth day of July, 1905, the same being one of the days of the July term of said court, entered a plea of not guilty.' Five days later he withdrew his plea of not guilty and entered a plea of guilty and was sentenced to the penitentiary, Judge Barnes presiding, upon his plea of guilty, for the period df thirty years. He has sued out this writ of error to review the record upon which he was sentenced, and asks that the sentence imposed upon him be set aside and annulled on the ground that he pleaded guilty and was sentenced at a term of the criminal court of Cook county which was not lawfully convened. The record in this case was amended in such manner as to show the July term of the criminal court of Cook county for 1905 was lawfully convened on the first day of said term, in the same manner as was the record in People v. Miller, (ante, p. 88,) wherein the judgment of the criminal court of Cook county was affirmed at the present term of this court. The principles announced in the Miller case control this case. The judgment in this case must therefore necessarily be affirmed. The judgment of the criminal court of Cook county will be affirmed. . Judgment affirmed.